Citation Nr: 1727279	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-98 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The appellant had active duty service in the U.S. Army from February 1952 to February 1954.  He is now seeking to establish additional active duty service for VA purposes, based on his service in the Philippines during World War II.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  

A Board videoconference hearing was held in August 2014 before a Veterans Law Judge.  In October 2014, the Board remanded the case.  Thereafter, upon the retirement from the Board of the Veterans Law Judge who held the hearing, the appellant was given opportunity for a new hearing before the judge deciding his case.  By May 2017 response he declined the re-hearing and requested the case proceed on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c) (2016); 38 USCA § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1. The appellant had active duty service in the U.S. military from February 1952 to February 1954.  That period of service is not the subject of his current appeal.

2. The National Personnel Records Center (NPRC) has certified that during the World War II era the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 



CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009); 38 C.F.R. § 3.203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Board finds that because the claim at issue is limited to statutory interpretation, the VCAA notice and assistance provisions do not apply in this case.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59,989 (2004).  The Board therefore will proceed with the adjudication of this claim.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

If an eligible person accepts a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of that service.  However, nothing in the act prohibits a person from receiving any benefit, including health care, survivor, or burial benefits, which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act. 

For payment to an eligible person who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to a person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the act. The application for the claim shall contain the information and evidence VA requires.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009). 

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747   (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; Soria v. Brown, 118 F.3d at 747 (Fed. Cir. 1997).
In Tagupa v. McDonald, 27 Vet. App. 95 (2014), the U.S. Court of Appeals for Veteran's Claims (Court) held that the plain meaning of 38 CFR § 3.203(c) requires verification of service from the proper service department, which would be the Department of the Army, as opposed to the National Personnel Records Center (NPRC).  The Court took judicial notice of a Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the agreement assigned NARA the authority to make administrative determinations verifying service, or the duty to act simply as a reference librarian.  The Court found that the ambiguity in the agreement precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA (and by implication, its agency, the NPRC).  Subsequently, however, the matter was resolved outside of litigation.  In January 2016, the Department of the Army and NARA signed a new memorandum of agreement which delegated responsibility of verifying military service to the NPRC.

In this matter, the appellant filed his original FVEC application in March 2009 stating he had service as a recognized guerilla in "H Co. 1st Regiment 44th Division Hunters ROTC" from December 1943 to October 1945.  Responding to the Regional Office's request for confirmation of service, the NPRC indicated in January 2010, and again in September 2010, that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."   

Thereafter, on forwarding to the NPRC of several additional documents from the Philippine government corroborating the appellant's service in that country's armed forces from 1943 to 1945, in the Philippine Guerilla Forces within the named 
unit designation, the Regional Office requested confirmation particularly as to whether this changed the prior finding of no participation in a U.S. service component.  In November 2011, the NPRC responded "no change warranted in prior negative certification."  The appellant subsequently produced an April 2012 joint affidavit statement from two individuals who indicated they served alongside him within the guerilla forces and themselves had been awarded compensation under the FVEC.  

Following the previously indicated clarification to the policy for records research to confirm service, a new verification request was sent to the NPRC.  In February 2017, that agency responded with another negative service determination.  The NPRC further indicated:  "After reviewing all the provided information, we identified a claim folder for the veteran.  The claim folder contained an AGO Form 23 in which the member claimed the unit of assignment as Hunter's.  The member is not listed on the roster for the units indicated on AGO Form 23.  An archives search produced a roster listing for Hunter's H Company 1 Regiment failed to show the guerrilla.  Under the guidance established by the Department of Army for the post-War recognition program, we are not able to accept affidavits to verify service, or certification from the Adjutant General of  the Philippines."

In view of the above, all necessary and available development of this claim has been completed, to include verification with the appropriate agency for purpose of service verification.  The NPRC has duly considered the appellant's application for VA benefits based on his additional service in the Philippines, and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas. The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies with the service department, not with VA).

During the course of the appeal, the appellant has submitted additional documentation contesting the RO's decision and attesting to his service in the recognized guerillas, which has been properly forwarded to re-consider the claim. See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  However, none of the submitted documentation and lay evidence qualifies as acceptable proof of service.  38 C.F.R. § 3.203 (2016).  That additional evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, the evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

The Board concludes that the appellant did not meet the requisite legal requirements for obtaining a one-time payment from the FVEC Fund, based on his additional service in the Philippines.  Therefore, his claim for benefits must be denied.  In reaching this conclusion, the Board does not question the sincerity of the appellant's belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  This notwithstanding, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

The criteria are not met for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


